89 F.3d 845
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Timothy Lee HURLEY, Plaintiff-Appellant,v.J.H. CRABTREE, Warden;  Wait, Manager;  Thompson, CaseManager;  Joens, Counselor, Defendants-Appellees.
No. 95-35467.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 3, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.
MEMORANDUM**
Timothy Hurley, a federal prisoner at the time summary judgment was entered, appeals pro se the district court's summary judgment for prison officials in his 42 U.S.C. § 1983 action alleging that defendants were deliberately indifferent to his medical needs by exposing him to environmental tobacco smoke ("ETS") when they housed him with smoking cellmates.   We have jurisdiction under 28 U.S.C. § 1291.   We review de novo the district court's grant of summary judgment, McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), and vacate and remand.
"District courts are obligated to advise prisoner pro se litigants of [Fed.R.Civ.P.] 56 requirements."  Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).   A review of the district court record reveals that the district court never advised Hurley that, under Fed.R.Civ.P. 56(e), he had to submit responsive evidence to survive defendants' motion for summary judgment.   Accordingly, we vacate the district court's summary judgment and remand with instructions to the district court to advise Hurley of the requirements of Rule 56.   See id.
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3